UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

DEC 19 2013
- - ..Dit\ctand
Samuel H. Mwab1ra-S1mera, § C\eBra\£r,‘t-lru$ptcysc';)urts
Plaintiff, )
)
v. ) Civil Action N0.
) [Q» / ?O/ b
) ./‘
Howard University et al ., )
)
Defendants. )
MEMORANDUM OPINION

This matter, brought pro se, is before the Court on its initial review of the complaint and
application to proceed in forma pauperis. Plaintiff sues Howard University, the University’s
President, and other high-level administrators under several federal anti-discrimination laws for
"academic and employment discrimination" that allegedly occurred while he was a graduate
student in the School of Engineering from Spring semester 1997 to Spring semester 2002.
Compl. ‘\H[ 5-6, l0. Since this action is based on the same events underlying the claims
adjudicated in Mwabira-Simera v. Howara' Universily, 692 F. Supp. 2d 65 (D.D.C. 20lO), the
Court will grant plaintiff s in forma pauperis application and will dismiss this case as
procedurally barred.

Under the principle of res judicata, a final judgment on the merits in one action "bars any
further claim based on the same ‘nucleus of facts’ . . . ." Page v. Unitea' States, 729 F.2d 818,
820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.
1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the

prior] action." Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002) (emphasis in original) (citing
l

Allen v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M Nat’l Pension Funa’ v. Ina’us. Gear Mfg.
Co., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which
might have been litigated previously"); accord Crowa’er v. Bierman, Geesing, and Wara’ LLC,
713 F. Supp. 2d 6, 10 (D.D.C. 2010). Although res judicata is an affirmative defense that
typically must be pled, courts "may raise the res judicata preclusion defense sua sponte,"
Rosendahl v. Nixon, 360 Fed. AppX. 167, 168 (D.C. Cir. 2010) (citing Arizona v. Calzfornia, 530
U.S. 392, 412-13 (2000); Brown v. D.C., 514 F.3d 1279, 1285-86 (D.C. Cir. 2008)), and a
"district court may apply res judicata upon taking judicial notice of [a] [party’s] previous case."
Tinsley v. Equzfax Crea'it Info. Serv's, Inc., No. 99-7031, 1999 WL 506720 (D.C. Cir. June 2,
1999) (per curiam) (citing Gullo v. Veterans Cooperatz've Housz'ng Ass'n, 269 F.2d 517 (D.C. Cir.
1959) (per curiam)).
The instant complaint presents claims that were (or could have been) adjudicated on the

merits in the earlier case. See generally Mwabz`ra-Simera, 692 F. Supp, 2d 65 (granting the
University’s summary judgment motion and awarding judgment accordingly). Hence, plaintiff is

precluded from litigating his claims anew. A separate Order of dismissal accompanies this

Memorandum Opinion.

United States District Judge

C,`
Date: December ?L, 2013